



 
MILLINGTON BANK
 
DIRECTORS DEFERRED COMPENSATION PLAN
 
Purpose
 
The purpose of this Millington Bank Directors Deferred Compensation Plan (the
“Plan”) is to provide a deferred compensation opportunity to eligible members of
the Board of Directors of Millington Bank (“Bank”). The Plan is intended to be
unfunded for tax purposes and to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended.
 
Article 1
 
Definitions
 
Whenever used in this Plan, the following words and phrases shall have the
meanings specified:
 
Benefit Election Form means the Form attached as Exhibit 2.
 
Board of Directors or Board means the Board of Directors of the Bank.
 
Change in Control means (i) a change in ownership of the Bank or the Company
under paragraph (a) below, or (ii) a change in effective control of the Bank or
the Company under paragraph (b) below, or (iii) a change in the ownership of a
substantial portion of the assets of the Bank or the Company under paragraph (c)
below:
 
(a) Change in the ownership of the Bank or the Company. A change in the
ownership of the Bank or the Company shall occur on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of such corporation. However, if any one person or more than one person acting
as a group, is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of a corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation (within the meaning of paragraph (b)
below). An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section. This paragraph (a) applies only when there
is a transfer of stock of a corporation (or issuance of stock of a corporation)
and stock in such corporation remains outstanding after the transaction.
 
(b) Change in the effective control of the Bank or the Company. A change in the
effective control of the Bank or the Company shall occur on the date that either
(i) any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the corporation possessing 30% or
more of the total voting power of the stock of such corporation; or (ii) a
majority of members of the corporation’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the corporation’s board of directors prior to
the date of the appointment or election, provided that this subsection (b) is
inapplicable with respect to the Bank where a majority shareholder of the Bank
is another corporation. For purposes of (b)(ii), the term corporation refers
solely to a corporation for which no other corporation is a majority
shareholder. In the absence of an event described in paragraph (i) or (ii), a
change in the effective control of a corporation will not have occurred. If any
one person, or more than one person acting as a group, is considered to
effectively control a corporation (within the meaning of this paragraph (b)),
the acquisition of additional control of the corporation by the same person or
persons is not considered to cause a change in the effective control of the
corporation (or to cause a change in the ownership of the corporation within the
meaning of paragraph (a)). Persons will not be considered to be acting as a
group solely because they purchase or own stock of the same corporation at the
same time, or as a result of the same public offering.
 
(c) Change in the ownership of a substantial portion of the assets of the Bank
or the Company. A change in the ownership of a substantial portion of the assets
of the Bank or the Company shall occur on the date that any one person, or more
than one person acting as a group (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the corporation that have a total gross fair market value equal to
or more than 40% of the total gross fair market value of all of the assets of
the corporation immediately prior to such
 
 
1

--------------------------------------------------------------------------------

 
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. There is no Change in Control event under this paragraph (c) when there
is a transfer to an entity that is controlled by the shareholders of the
transferring corporation immediately after the transfer.
 
(d) For all purposes hereunder, the definition of Change in Control shall be
construed and interpreted consistent with the requirements of Section 409A and
Treasury Regulation Section 1.409A-3(i)(5) or other guidance issued thereunder,
except to the extent that such Treasury Regulations are superseded by subsequent
guidance.
 
Code means the Internal Revenue Code of 1986, as amended, and rule, regulations
and guidance of general application issued thereunder by the Department of
Treasury.
 
Company means MSB Financial Corp., the parent holding company of the Bank.
 
Compensation means a Participant’s total cash compensation (including retainers,
meeting fees and committee meeting fees, but excluding any reimbursements for
expenses) payable by the Bank to the Participant during a Plan Year.
 
Deferral Account means the Bank’s accounting of the Participant’s accumulated
Deferrals plus accrued interest.
 
Deferral Election Form means the form attached as Exhibit 1 to the Plan.
 
Deferrals means the amount of Compensation that a Participant elects to defer
according to the terms of this Plan.
 
Effective Date means January 1, 2016.
 
Participant means a member of the Board of Directors of the Bank who is not
otherwise an employee of the Company or the Bank.
 
Plan Year means the calendar year; the first Plan Year shall commence as of
January 1, 2016 and end as of December 31, 2016.
 
Section 409A means Section 409A of the Code and the Treasury regulations or
other authoritative guidance issued thereunder.
 
Separation from Service means for a Participant who is a member of the Board of
the Bank, the date when the Participant ceases to be a member of the Board of
Directors of the Bank for any reason whatsoever other than by reason of a leave
of absence which is approved by the Board of the Bank. Separation from Service
shall have the same meaning as set forth under Section 409A.  For these
purposes, a Participant shall not be deemed to have a Separation from Service
until the Participant no longer serves on the Board of the Bank, the Company, or
any member of a controlled group of corporations with the Bank or the Company
within the meaning of Final Treasury Regulation §1.409A-1(a)(3). Whether a
Participant has had a Separation from Service shall be determined in accordance
with the requirements of Final Treasury Regulation 1.409A-1(h).
 
Article 2
 
Deferral Election
 
2.1           Timing of Election; Deferral Amount. A Participant shall make a
deferral election under the Plan by filing with the Bank a signed Deferral
Election Form within the deadlines established by the Bank, provided that,
except as provided below, in no event shall such an election be made after the
last day of the Plan Year preceding the Plan Year in which the services giving
rise to the Compensation to be deferred are to be performed. A Participant may
elect to defer up to one hundred (100) percent of Compensation expected to be
earned during a Plan Year.
 
2.2           First Year of Eligibility. Notwithstanding Section 2.1 of the
Plan, if and to the extent permitted by the Bank, in the case of the first Plan
Year in which a Participant becomes eligible to participate in the Plan, the
Participant may make a deferral election at times other than those permitted
above, provided that election is made no later than thirty (30) days after the
date the Participant becomes first eligible to participate in the Plan. The
election will apply only with respect to Compensation attributable to services
performed after the date the Participant makes the election. For directors of
the Bank serving as of December 31, 2015, a deferral election must be made not
later than December 31, 2015 for the Plan Year commencing as of January 1, 2016.
 
2.3           Election Changes. Subject to Section 4.4 of the Plan, a
Participant may not change his or her deferral election that is in effect for a
Plan Year, unless permitted by the Bank in compliance with Section 409A.
 
2.4           Validity of Elections. The Bank reserves the right to determine
the validity of all deferral elections made under the Plan in accordance with
the requirements of applicable law, including Section 409A. If the Bank, in its
sole discretion, determines that an election is not valid, the Bank may treat
the deferral election as null and void, and cause the Bank to pay
 
 
2

--------------------------------------------------------------------------------

 
Compensation to the affected Participant without regard to the Participant’s
deferral election. By way of example and not limitation, if the Bank determines
that a deferral election should have been made at a time that is earlier than
the time it is actually made (even if such election would otherwise comply with
the terms of the Plan), the Bank will have the right to disregard such election
and to have the Bank pay the Compensation to the affected Participant without
regard to the Participant’s deferral election.
 
Article 3
 
Deferral Account
 
3.1           Establishing and Crediting. The Bank shall establish a Deferral
Account on its books for each participating Participant and shall credit to the
Deferral Account the following amounts:
 
3.1.1         Deferrals. The Compensation deferred by the Participant as of the
time the Compensation would have otherwise been paid to the Participant.
 
3.1.2         Interest Earnings. Interest earnings are to be accrued monthly in
arrears on the Deferral Account balance of each Participant (including the
Deferral Account Balance of a Participant who is receiving installment payments
pursuant to the Sections 4.1.2 or 4.2.2 of the Plan).  Such interest earnings
shall be credited beginning on the first business day of the Plan Year,
compounded monthly. The interest earnings rate determined as of the first
business day of the Plan Year shall be the same rate used for the entirety of
the Plan Year. As of the Effective Date, the interest earnings rate shall be two
percent (2%) per annum. The Board of the Directors may alter the interest
earnings rate formula prospectively with respect to any future Plan Year.
 
3.2           Statement of Accounts. The Bank shall provide to the Participant,
within sixty (60) days after the end of each Plan Year, a statement setting
forth the Deferral Account balance as of the end of such Plan Year.
 
3.3           Accounting Device Only. The Deferral Account is solely a device
for measuring amounts to be paid under this Plan. The Deferral Account is not a
trust fund of any kind. The Participant is a general, unsecured creditor of the
Bank for the payment of benefits. The benefits represent the mere promise of the
Bank to pay the benefits. The Participant’s rights are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by the Participant’s creditors.
 
Article 4
 
Payment of Benefits
 
4.1           Separation from Service Benefit. Upon a Separation from Service
for any reason, the Bank shall pay to the Participant the benefit described in
this Section 4.1 in lieu of any other benefit under the Plan.
 
4.1.1         Amount of Benefit. The benefit under this Section 4.1 is the
Deferral Account balance at the Participant’s Separation from Service.
 
4.1.2         Payment of Benefit. The Bank shall pay the benefit under this
Section 4.1 to the Participant in accordance with the Participant’s prior valid
Benefit Election Form (i) in a lump sum following the Participant’s Separation
from Service or (ii) as an annual benefit paid in annual installments
(calculated in the manner set forth below) and payable over a period of up to
five (5) years (as timely elected by the Participant on his Benefit Election
Form) commencing on the first January 31 following the Participant’s Separation
from Service. Where a Participant elects to receive a distribution in
installments, the amount of each annual installment payment shall be (i)
calculated as of the first payment date and (ii) recalculated as of the first
business day of each Plan Year beginning after the initial payment date (for the
payment to be made in that Plan Year), as a fixed amount consisting of principal
and interest that amortizes the Participant’s Deferral Account as of such date
over the number of years then remaining in the distribution period elected by
the Participant. For purposes of the foregoing calculation, the interest rate in
effect under Section 3.1.2 of the Plan on the applicable date (i.e., the initial
payment date or, with respect to each subsequent calculation, the first business
day of the Plan Year) shall be used to determine the annual payment for the
applicable period (i.e., the balance of the initial Plan Year in which payments
commence and each subsequent Plan Year over the installment period). This
recalculation would occur annually until the Deferral Account was fully paid in
accordance with the Participant’s election. Notwithstanding the foregoing, the
Participant’s benefit shall automatically be paid in a lump sum within thirty
days following the Participant’s Separation from Service if (i) the Participant
has failed to timely make an election for the payment of the benefit, or (ii)
the value of the Participant’s Deferral Account as of the date of the
Participant’s Separation from Service is ten thousand dollars ($10,000) or less.
 
4.2           Change of Control Benefit. If irrevocably elected by the
Participant on a Benefit Election Form (Exhibit 2) duly completed, executed and
submitted to the Bank by the date of the Participant’s initial deferral election
under the Plan, the
 
 
 
3

--------------------------------------------------------------------------------

 
Bank shall pay to the Participant the benefit described in this Section 4.2 upon
a Change in Control.
 
4.2.1         Amount of Benefit. The benefit under this Section 4.2 is the
Deferral Account balance at the Change of Control.
 
4.2.2         Payment of Benefit. The Bank shall pay the benefit under this
Section 4.2 to the Participant in accordance with the Participant’s prior valid
election (i) in a lump sum upon the Change in Control or (ii) as an annual
benefit paid in annual installments payable over a period of up to five (5)
years commencing on the first January 31 following the Change in Control. If
installments are elected, the amount of each installment shall be calculated in
the same manner as an installment paid under Section 4.1.2. Notwithstanding the
foregoing, the Participant’s benefit shall automatically be paid in a lump sum
upon Change in Control if the value of the Participant’s Deferral Account as of
the date of the Change in Control is ten thousand dollars ($10,000) or less.
 
4.3           Unforeseeable Emergency Distribution. Upon the Bank’s
determination (following petition by the Participant) that the Participant has
suffered an unforeseeable emergency as described below, the Bank shall (i)
terminate the then effective deferral election of the Participant to the extent
permitted under Section 409A, and (ii) distribute to the Participant all or a
portion of the Deferral Account balance as determined by the Bank, but in no
event shall the distribution be greater than the amount determined by the Bank
that is necessary to satisfy the unforeseeable emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which the unforeseeable emergency is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of assets
would not itself cause severe financial hardship); provided, however, that such
distribution shall be permitted solely to the extent permitted under Section
409A. For purposes of this Section, “unforeseeable emergency” means a severe
financial hardship to the Participant resulting from (a) an illness or accident
of the Participant, the Participant’s spouse or a dependent (as defined in
Section 152(a) of the Code) of the Participant, (b) a loss of the Participant’s
property due to casualty, or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, each as determined to exist by the Bank.
 
4.4           Modification of Prior Benefit Elections. If permitted by the Bank,
but subject to limitations below, a Participant may elect to change the time or
form of payment to him or her, by submitting a new Benefit Election Form to the
Bank, provided the following conditions are met: (i) the change will not take
effect until at least twelve (12) months after the date on which the new
election is made and approved by the Bank; (ii) if the original election is
pursuant to a specified time or fixed schedule, the change cannot be made less
than twelve (12) months before the date of the first scheduled original payment,
and (iii) in the case of an election related to a payment other than a payment
on account of death, disability, or unforeseeable emergency, the first payment
with respect to which the change is made must be deferred for a period of not
less than five (5) years from the date such payment would otherwise have been
made.
 
4.5           Payment of Benefits upon Death. Upon the death of a Participant
prior to a Separation from Service with the Bank, the Bank shall pay to the
Participant’s Beneficiary a lump sum payment of the Participant’s Deferral
Account including earnings thereon.  Upon the death of a Participant after
Separation from Service and before commencement of distribution of his or her
Deferral Account balance, or before distribution of all amounts owed to such
Participant hereunder, the balance of such Participant’s Deferral Account
balance will be distributed to his or her Beneficiary in a lump sum
payment.  Such lump sum payment shall completely discharge the Bank's
obligations under the Plan with respect to such Participant.  Such lump sum
payment will be made to the Beneficiary on the date that is thirty days
following the Participant’s date of death.
 
4.6           Commencement of Benefits Payments. Unless otherwise set forth
herein, payments under the Plan shall commence on the thirtieth day after the
occurrence of the event which triggers distribution, and shall be paid in
accordance with the Participant’s elections under the Benefits Election Form.
 
Article 5
 
Claims and Review Procedures
 
5.1           Claims Procedure. The Bank shall notify any person or entity that
makes a claim against the Agreement (the “Claimant”) in writing within ninety
(90) days of Claimant’s written application for benefits, of his or her
eligibility or non-eligibility for benefits under the Agreement. If the Bank
determines that the Claimant is not eligible for benefits or full benefits, the
notice shall set forth (1) the specific reasons for such denial, (2) specific
reference to the provisions of the Agreement on which the denial is based, (3) a
description of any additional information or material necessary for the Claimant
to perfect his or her claim and a description of why it is needed and (4) an
explanation of the Agreement’s claims review procedure and other appropriate
information as to the steps to be taken if the Claimant wishes to have the claim
reviewed. If the Bank determines that there are special circumstances requiring
additional time to make a decision, the Bank shall notify the Claimant of the
special circumstances and the date by which a decision is expected to be made,
and may extend the time for up to ninety (90) days.
 
5.2           Review Procedure. If the Claimant is determined by the Bank not to
be eligible for benefits, or if the Claimant
 
 
4

--------------------------------------------------------------------------------

 
 
believes that he or she is entitled to greater or different benefits, the
Claimant shall have the opportunity to have such claim reviewed by the Bank by
filing a petition for review with the Bank within sixty (60) days after receipt
of the notice issued by the Bank. The petition shall state the specific reasons
which the Claimant believes entitle him or her to benefits or to greater or
different benefits. Within sixty (60) days after receipt by the Bank of the
petition, the Bank shall afford the Claimant (and counsel, if any) an
opportunity to present his or her position to the Chief Financial Officer of the
Bank verbally or in writing, and the Claimant (or counsel) shall have the right
to review the pertinent documents. The Bank shall notify the Claimant of its
decision in writing within the 60-day period stating specifically the basis of
its decision, written in a manner calculated to be understood by the Claimant
and the specific provisions of the Agreement on which the decision is based. If,
because of the need for a hearing, the 60-day period is not sufficient, the
decision may be deferred for up to another sixty (60) days at the election of
the Bank, but notice of this deferral shall be given to the Claimant.
 
Article 6
 
Amendments and Termination
 
6.1           Termination. Although the Bank anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that the Bank
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Bank reserves the right to discontinue its sponsorship of the
Plan and/or to terminate the Plan at any time with respect to any or all of the
Participants, by action of its Board of Directors. The termination of the Plan
shall not adversely affect any Participant’s or beneficiary’s right to receive
the payment of any benefits under the Plan as of the date of Plan termination,
including the right of the Participant or beneficiary to be paid Plan benefits
accrued through the date of Plan termination in accordance with the Plan terms
and the Participant’s distribution elections in effect at the time of
termination. Action by the Board of Directors to terminate the Plan shall be
done as follows:
 
Subject to the requirements of Section 409A, in the event of complete
termination of the Plan, the Plan shall cease to operate and the Bank shall pay
each Participant his benefit as if such Participant had terminated service as of
the effective date of the complete termination. Such complete termination of the
Plan may occur only under the following circumstances and conditions:
 
(i)           The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Section 331 of the Code, or with approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in each Participant’s gross income in the
latest of (i) the calendar year in which the Plan terminates; (ii) the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.
 
(ii)           The Board may terminate the Plan within the 30 days preceding a
Change in Control (but not following a Change in Control), provided that the
Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Participant and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the termination of the arrangements.
 
(iii)           The Board may terminate the Plan provided that (i) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Bank or Company, (ii) all arrangements sponsored by the
Bank that would be aggregated with this Plan under Final Treasury Regulations
Section 1.409A-1(c) if the Participant covered by this Plan was also covered by
any of those other arrangements are also terminated; (iii) no payments other
than payments that would be payable under the terms of the arrangement if the
termination had not occurred are made within 12 months of the termination of the
arrangement; (iv) all payments are made within 24 months of the termination of
the arrangements; and (v) the Bank does not adopt a new arrangement that would
be aggregated with any terminated arrangement under Final Treasury Regulations
Section 1.409A-1(c) if the Participant participated in both arrangements, at any
time within three years following the date of termination of the arrangement.
 
6.2           Amendment. The Bank may, at any time, amend or modify the Plan in
whole or in part, by action of its Board of Directors; provided, however, that
no amendment or modification shall be effective to decrease or restrict the
rights of a Participant in his or her Deferral Account in existence at the time
the amendment or modification is made, including the right to be paid Plan
benefits accrued through the date of the amendment or modification in accordance
with the Plan terms and the Participant’s distribution elections in effect at
the time of the amendment or modification.
 
Article 7
 
Miscellaneous
 
7.1           Binding Effect. This Plan shall bind each participating
Participant and the Bank and their respective beneficiaries, survivors,
executors, administrators and transferees.
 
 
5

--------------------------------------------------------------------------------

 
7.2           No Guarantee of Service. This Plan is not a contract for service.
It does not give a Participant the right to remain in the service of the Bank,
nor does it interfere with the Bank’s right to terminate or replace a
Participant. It also does not require a Participant to remain in the service of
the Bank nor interfere with the Participant’s right to terminate service at any
time.
 
7.3           Non-Transferability. Benefits under this Plan cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
 
7.4           Taxes and Tax Withholding. Each Participant (or the Participant’s
Beneficiary) is solely responsible for the payment of any and all federal,
state, and local income and excise taxes resulting from the Participant’s
participation in this Plan and the payment of benefits thereunder. The Bank
shall withhold any taxes that are required to be withheld from the benefits
provided under this Plan.
 
7.5           Applicable Law. The Plan and all rights hereunder shall be
governed by the laws of New Jersey, except to the extent preempted by federal
law.
 
7.6           Unfunded Arrangement. Each Participant and any beneficiary of such
Participant are general, unsecured creditors of the Bank for the payment of
benefits under this Plan. The benefits represent the mere promise by the Bank to
pay such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on a Participant’s life
is a general asset of the Bank to which the Participant and the Participant’s
beneficiary have no preferred or secured claim.
 
7.7           Reorganization. The Bank shall not merge or consolidate into or
with another entity, or reorganize, or sell substantially all of its assets to
another entity, firm, or person unless such succeeding or continuing entity,
firm, or person agrees to assume and discharge the obligations of the Bank under
this Plan. Upon the occurrence of such event, the term “Company” or “Bank” as
used in this Plan shall be deemed to refer to the successor or survivor entity.
 
7.8           Entire Agreement. This Plan constitutes the entire agreement
between the Bank and a participating Participant as to the subject matter
hereof. No rights are granted to a Participant by virtue of this Plan other than
those specifically set forth herein.
 
7.9           Severability. If any provision of this Plan is held invalid, such
invalidity shall not affect any other provision of this Plan not held invalid,
and each such other provision shall continue in full force and effect to the
full extent consistent with law. If any provision of this Plan is held invalid
in part, such invalidity shall not affect the remainder of the provision not
held invalid, and the remainder of such provision together with all other
provisions of this Plan shall continue in full force and effect to the full
extent consistent with law.
 
7.10           Administration. The Board of Directors of the Bank shall have
powers which are necessary to administer this Plan, including but not limited
to:



 
(a)
 
Interpreting the provisions of the Plan;
         
(b)
 
Establishing and revising the method of accounting for the Plan;
         
(c)
 
Maintaining a record of benefit payments; and
         
(d)
 
Establishing rules and prescribing any forms necessary or desirable to
administer the Plan.

 
7.11           Prohibited Acceleration/Distribution Timing. This Section shall
take precedence over any other provision of the Plan to the contrary. To the
extent feasible, no provision of this Plan shall be followed if following the
provision would result in the acceleration of the time or schedule of any
payment from the Plan (i) as would require income tax to a Participant prior to
the date on which the amount is distributable to or on behalf of the Participant
under Article 4 or (ii) which would result in penalties to the Participant under
Section 409A. In addition, if the timing of any distribution election would
result in any tax or other penalty (other than ordinarily payable Federal, state
or local income or payroll taxes), which tax or penalty can be avoided by
payment of the distribution at a later time, then the distribution shall be made
(or commence, as the case may be) on (or as soon as practicable after) the first
date on which such distributions can be made (or commence) without such tax or
penalty. Notwithstanding any other provision hereof to the contrary, the Bank,
in its sole discretion, may allow for the acceleration of a payment as permitted
under Treasury Regulations § 1.409A 3(j)(4) such as, but not limited to, (i)
distributions pursuant to a domestic relations order (§ 1.409A 3(j)(4)(ii));
(ii) distributions to comply with an ethics agreement with the Federal
government (§ 1.409A 3(j)(4)(iii)); and (iii) distributions upon the inclusion
of income under Code section 409A (§ 1.409A 3(j)(4)(vii)).
 
7.12           Aggregation of Employers. To the extent required under Section
409A, if the Company or the Bank is a member of
 
 
6

--------------------------------------------------------------------------------

 
a controlled group of corporations or a group of trades or business under common
control (as described in Section 414(b) or (c) of the Code), all members of the
group shall be treated as a single employer for purposes of whether there has
occurred a Separation from Service and for any other purposes under the Plan as
Section 409A shall require.
 
7.13           Designation of Beneficiary(ies). Each Participant shall have the
right to designate a beneficiary or beneficiaries (including contingent
beneficiaries) to receive any benefits payable upon the death of a Participant.
No such designation shall be effective unless completed and submitted in
accordance with rules and procedures established by the Bank for this purpose.
In the absence of an effective beneficiary designation, the Participant’s
designated beneficiary shall be assumed to be the Participant’s surviving spouse
or, if none, the Participant’s estate.
 
7.14           Compliance with Section 409A of the Code. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Section 409A. If any provision of this Plan
shall be determined to contravene Section 409A, any such provision shall be void
and have no effect and may be amended by the Bank without the consent of the
Participant, for the purpose of Section 409A Code compliance. Moreover, this
Plan shall be interpreted at all times in such a manner that the terms and
provisions of the Plan comply with Section 409A. Any payment hereunder,
including any payment upon a Change in Control, may be made in accordance with
the payment timing rules set forth in Treasury Regulation § 1.409A-3(d). The
Company shall have the authority to void any Deferral Election hereunder if
necessary to maintain the Plan in compliance with Section 409A and, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Deferral
Election any provision or exercise of a right that otherwise would result in a
violation of Section 409A. Despite any contrary provision of this Agreement, if,
when a Participant’s service terminates, the Participant is a “specified
employee,” as defined in Section 409A, and if any payments under this Plan will
result in additional tax or interest to the Participant because of Section 409A,
the Participant shall not be entitled to the payments until the earliest of (i)
the date that is at least six months after termination of the Participant’s
employment for reasons other than the Participant’s death, (ii) the date of the
Participant’s death, or (iii) any earlier date that does not result in
additional tax or interest to the Participant under Section 409A. If any
provision of this Agreement would subject the Participant to additional tax or
interest under Section 409A, the Bank shall reform the provision to the extent
possible; provided that, the Bank shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Participant to additional tax or interest.

 
7

--------------------------------------------------------------------------------

 

 
This Plan has been approved by the Board of Directors of Millington Bank and is
executed on behalf of the Bank by the undersigned:
 
 
Millington Bank
 
 


 
 


 
 
_____________________________
 
By:           Michael Shriner
Its:           President and CEO
 


 
_____________________________
Date

 
8

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
MILLINGTON BANK
 
DIRECTORS DEFERRED COMPENSATION PLAN
 
Deferral Election Form
 
Deadline for Completion: December 31, 2015
 
PARTICIPANT INFORMATION (Please Print in Ink)
 


Name:
   
Address:
   
Telephone Number:
   

 
 
ELECTION TO DEFER
 
I hereby elect to reduce my Compensation (as defined in the Millington Bank
Directors Deferred Compensation Plan (the Plan)) to be earned during the period
from January 1, 2016 through December 31, 2016 (the Plan Year) by the
percentage(s) indicated below. I understand that the amount indicated below will
be credited to my Deferral Account under the Plan.
 



     
I wish to defer _____% of my Compensation
     
I do not wish to defer any of my Compensation for this Plan Year.

 
I understand that any election under this Plan is subject to all of the
applicable terms of the Plan. I acknowledge that the election made herein will
continue until the end of the above indicated calendar year, unless subsequently
changed by me, pursuant to rules contained in the Plan. I hereby acknowledge (a)
that my Plan benefits are subject to the claims of the Bank’s creditors should
the Bank become bankrupt or insolvent, and (b) that a copy of the Plan document
and has been provided to me. All capitalized terms not defined in this Deferral
Election Form shall have the same meaning as indicated in the Plan.
 


 




Date:
     
Signature:
 







Accepted by the Bank:
 


 




Date:
     
Name:
 

 
 
     
Title:
 



 





 
9

--------------------------------------------------------------------------------

 

EXHIBIT 2
 
MILLINGTON BANK
 
DIRECTORS DEFERRED COMPENSATION PLAN
 
Benefit Election Form/Beneficiary Designation
 
(to be used in connection with Exhibit 1)
 
PARTICIPANT INFORMATION (Please Print in Ink)
 


Name:
   
Address:
   
Telephone Number:
   

 


 
I.
FORM OF DISTRIBUTION. I request payments under the Plan to be made in the
following forms and at the following times (check one under each category as
applicable):

 
A.
Separation from Service: In the event benefits become payable to me upon a
Separation from Service, I hereby elect that such payments be made to me in the
following form:

 



 
(1)
o 
As an annual benefit payable in annual installments over a period of ___years
(not to exceed five (5) years) commencing on the January 31 following the date
of my Separation from Service.
         
(2)
o 
As a lump sum payable on the 30th calendar day following the date of my
Separation from Service

 


 
B.
Change in Control: I hereby elect that any benefits due to me under this Plan be
paid upon the occurrence of a Change in Control in the following form:

 



 
(1)
o 
As an annual benefit in annual installments payable over a period of ___years
(not to exceed five (5)  years) commencing on the January 31 following a Change
in Control.
 
(2)
o 
As a lump sum payable upon a Change in Control.
       

 
II.           BENEFICIARY DESIGNATION
 
I hereby revoke any prior designations of death benefit beneficiary/ies under
the Plan, and I hereby designate the following beneficiary/ies to receive any
benefit payable on account of my death under the Plan, subject to my right to
change this designation and subject to the terms of the Plan:
 



   
A.
 
Primary Beneficiary/ies
 
                         
Name/Address/Telephone
                                                     
Relationship to Participant
                         
% of Plan Benefit
                         
Date of Birth
                         
Social Security Number
   


 
10

--------------------------------------------------------------------------------

 

 
B.           Contingent Beneficiary/ies (Will receive indicated portions of Plan
benefit if no Primary Beneficiary/ies survive the Participant)
 



                       
Name/Address/Telephone
                                     
Relationship to Participant
                 
% of Plan Benefit
                 
Date of Birth
                 
Social Security Number
             

 


 
I acknowledge that I have been given a copy of the Plan and I agree that the
above elections and designations are subject to all of the terms of the Plan.
All capitalized terms not defined in this Benefit Election Form shall have the
same meaning as indicated in the Plan.
 
 
 




Date:
     
Signature:
 







Accepted by the Bank:
 


 




Date:
     
Name:
 

 
 
     
Title:
 




11

--------------------------------------------------------------------------------